DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11 February 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 14 September 2021. 
Claims 2-6 have been cancelled.
Claim 1 is currently pending and considered below.

Claim Interpretation
	The Office notes that the limitations of “a first grip element”, “a second grip element”, “a flexible elongated shaft element”, and “an affixing element” of claim 1 have not been interpreted under 35 U.S.C. 112(f), and have been given the broadest reasonable interpretation. Each of the noted limitations appears to represent a generic name for the respective disclosed components in the application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siu (US Patent No. 10898751, cited in the PTO-892 mailed on 09/14/2021).
Regarding independent claim 1, Siu discloses a portable exercise apparatus for a user (Figs. 1, 10-11, 21, 29a-29b), adapted to displace a force incident on a user’s wrists (using the wrist straps as shown in Fig. 29a-29b with the exercise system of Figs. 1, 10-11), comprising:
a first grip element (a first of a pair of wrist straps 2902, shown in Figs. 29a-29b; Col. 26 lines 19-21, “Accordingly, instead of using the handle 2110, a user may exercise using the wrist strap 2902 or a pair of wrist straps 2902”), adapted to fit circumferentially around one of the user’s wrists (Col. 26 lines 6-10, “should be appreciated that the two ends of the wrist strap 2902 can be overlapped in varying amounts as necessary to provide the appropriate diameter for use of the wrist strap 2902 by the user”);
a second grip element (a second of the pair of wrist straps 2902, shown in Figs. 29a-29b; Col. 26 lines 19-21 cited above), adapted to fit circumferentially around a second one of the user’s wrists (Col. 26 lines 6-10 cited above);
a flexible elongated shaft element (main strap 1002 shown in Figs. 10-11; alternative for main strap 102 as shown in Fig. 1; Col. 10 lines 30-36, “In those situations in which a stationary object, such as a closed door, for which the anchor 226 for engaging a stationary object cannot be used, a different main strap 1002 may be used. This main strap 1002 is similar to the main strap 102 shown in FIG. 2 in that it is also an inelastic strap that can be made from any material sufficient to withstand the force to which it will be subjected during use”) having opposed first and second ends (first end 1012 to which main buckle 106 is attached; second end 1010 to which carabiner 224 is attached), the first end mechanically coupled to the first grip element, and the first end mechanically coupled to the second grip element (via main buckle 106 shown in Figs. 10-11, pair of exercise straps 2100 shown in Fig. 21 that are an alternative to exercise straps 104 as shown in Fig. 1, and a metal hook or carabiner or other connector; Col. 19 lines 33-35, “As shown, the pair of exercise straps 2100 are another embodiment of the exercise straps 104 shown in FIG. 1”, Col. 19 lines 43-47, “Each elastic exercise strap 2102 has one end 2104 that is configured to attach to the main buckle 106, including the main buckle described in connection with FIGS. 13-17. In one embodiment, each end 2104 is attached to a connector 2106 to connect to the main buckle 106. In one embodiment, the connector 2106 includes a loop of material 2106 for connection to the main buckle 106”, and Col. 26 lines 21-26, “A metal hook or carabiner or other connector (see the connector 2510 in FIG. 25 that is used to connect the handles 2500 to the loop 2116 at the end of the elastic exercise strap 2102) may be used to facilitate the connection between the loop 2908 of the wrist strap 2902 and the loop 2116 of the elastic exercise strap 2102”);
an affixing element (carabiner 224) at the second end, operatively coupled to the flexible elongated shaft element (connected to main strap 1002 at second end 1010, see Fig. 10); and
the affixing element including a loop (central open portion of carabiner 224) through which a portion of the flexible elongated shaft element is configured to pass to encompass and secure an object (see Fig. 11; Col. 11 lines 12-25, “In this embodiment, because a stationary object suitable for using the anchor 226 for attaching to a stationary object such as a door is not available, the stationary object may be a tree 1102 or any other stationary object that allows for the main strap 1002 to be wrapped around the object. Depending upon the circumference of the stationary object, such as the tree 1102, the carabiner 224 can be attached to an appropriate loop 1016 formed along the length of the main strap 1002 by the placement of various stitchings 1014. The appropriate loop 1016 is one that once the end 1010 of the main strap 1002 is secured to a given loop 1016 by the carabiner 224, the main strap 1002 is secured, for example by a tight fit, around the stationary object, in this case the tree 1102”).

    PNG
    media_image1.png
    790
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    896
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    866
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    648
    600
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art to Siu does not show the claimed combination of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KATHLEEN M FISK/            Examiner, Art Unit 3784                                                                                                                                                                                            
/GARRETT K ATKINSON/            Primary Examiner, Art Unit 3784